[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 24, 2007
                               No. 06-16136                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 06-00008-CR-WLS-1

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

JONATHAN GREENE,

                                                    Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (May 24, 2007)

Before TJOFLAT, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Jonathan Greene in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Greene’s conviction and

sentence are AFFIRMED.




                                          2